Case 2:19-bk-24804-VZ   Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                              Exhibit 2 Page 1 of 26




         EXHIBIT 2
Case 2:19-bk-24804-VZ        Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                   Exhibit 2 Page 2 of 26


 ュ
 2
                   SUP臼R工OR COURT OF THE STÅTE OF CALエFORNエA                           「
                           FOR THE COUNTY OF SANTA CLARA
 つつ
 4




      HANiS SAN JOSE HOSPエTALエTY,

      1LC,


                          Plaintiff,

6 1                                                   N0. 17      CV317221




      LE HOLDエNGS (BE工JエNG) CO.′
 8




      LTD; LE        冒ECHNOLOGYI       エNC.;

      FARADAY         &    FUTURE; AND DOES I
 9




      T0     10,
0
ュ




                          Defendants.
⊥
ュ
2
ュ
3
ュ
4
ュ
5
ュ
6
ュ




                       VエDEOTAPED DEPOSエTエON OF QエNG YE
7
ュ




                                 Los∴Angeles′         Califomia
8
1




                                  Tuesday, May l, 2018
9
1
0
2
1
2
2
2




      Reported by:

      MARエA ELLERS工CK

       CSR N0. 10531

       Job N0. 2881529

       PAG臼S l        ‑    148



                                                                             Pa9e l


                                       Veritext Legal Solutions
                                            866 299‑5127
Case 2:19-bk-24804-VZ          Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                 Desc
                                     Exhibit 2 Page 3 of 26


1十re the only documen亡S tha亡have been provided亡O my




告三塁reSPOnSe tO the request for produc亡￨On Of
4    i       soエーd     ask   for    you   to   review     Exhibit          2,   and


                                                                                      09:ら2:40




工三s二三s二∴霊∴三n霊￨霊二三h三三yOur
7十ategories I or 2 of the deposition notice besides


8 l the lease itself inExhibit 2.

9        l   MR・     BUHA:エーIl        asser=he       same      objec亡ion.




1.       l   THE    W工TNESS:        Can   =ak。    S。m。         time       to
     音




     音



12 l review?


13 l BYMR. 。。。。ELL:




劃                   Q Yes. Take a11 the time. We've got all

                                                                                       09:53:40
15音          d。y.



器
17 1                Q Okay. Wha亡      Other documents do you have


18 l that y。u gaVe亡O y。ur att。mey that are not in


19           臼xhi旺    2   besides    亡he lease itself?


20       l   MR・     BUHA:   Obゴecti。n.           Calls     for       a   lega1        09:54:33


21十。nClus工。n・

22       l    MR・     DAN工田LS:            Join.


23       l    THE   WエTNESS:        Oh′    [   mean=o     say   yeS′           this


24 l is亡he c。mPlete document.


25 l BY MR. G0ODELL:                                                                   09:54:48



                                                                                      Pa9e   21



                                           Veritext Legal Solutions
                                                866 299‑5127
Case 2:19-bk-24804-VZ              Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28            Desc
                                         Exhibit 2 Page 4 of 26


1    l       Q   Okay.エWant亡O          direc亡your           a亡ten亡ion        on


2 i亡his d。Cument ‑‑ if you look a‥he bot亡Om                               there


3十re Bates numbers 141.

4                       0kay. Can you read in亡○亡he rec○rd′                  and


                                                                                     09:55;10
5上h。n y。u 。an interpr。t, Sir′ ,his E̲mail.

                         MR. BUHA: Just to clarify, Counsel′                do you


7 l want him to start               一〇     because it looks like the top
     音




8 1 E‑mail may be responding to the bottom E‑mail.


9        i   MR・       GOODELL:     The   top       E‑mail.エ亡SayS            from

                                                                                     09:うら:33
lO Bob Ye to Peter Luo.


ll l Q∴∴And can we s亡art wi亡h the subjec亡1ine of


12し          the E‑mail with the Chinese characters.

13       l   A   Everything‑s       writ亡en        here.     The   interpre亡er


14l          Can interpret.

                                                                                      09:与5:59
15 1               Q∴Tha七一s fine.エf you can in亡erpret it′                    bu亡


16十hen he needs to confirm that it                        s accurate


17       i       You   knowwhat′エdon                 t   wan=o     do     i亡皿s


18       l   way.エmean′       he    canreadi七・工mean′                Wheni亡    sin


19           臼nglish′ i亡WOuld always be亡he way someone would

                                                                                      09:与6:16
20       l   readit     inEnglish.        He    canreadit,         and亡henhecan


             interpret it. That makes way more senSe for the


三三㌔          record.     So, Sir, WOuld you please          ○○


23 l A            一一Reply′ mOdifica亡ion of the lease・


24l          Q     Okay.    G。ahead.
                                                                                                    l




                                                                                      09:与6:与1
                                                                                                    l




25 l A ,,H。11。 Pe。er, aS W。 。。mmuni。ated th。 。th。r
                                                                                                    ﹂




                                                                                     Pa9e   22



                                               Veritext Legal Solutions
                                                    866 299‑5127
Case 2:19-bk-24804-VZ       Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28           Desc
                                  Exhibit 2 Page 5 of 26


1 l day′ Wi亡h respec=o return Of亡he rent and the




工:亡霊亡霊e言霊∴y二三nl霊宝

請書善書葦葦
7    l    ofm。ney.エnthe      end′    We   CanOnlyres。rt          tO
                                                                              09:57:49




8 l bankruptcy protection. Here工WOuld plead to your


9 rompany亡O reCOnSider亡he proposal                     We rea11y want

                                                                              09:与8:46



三上言s三e言霊:ユニh霊亡a書芸冒三三二S
12 l亡h。 d。tail。d situati。n 。f 。ur N。rth Ameri。an


13し       COmPany.



副
                      一iOne, the   七〇tal debt′ 115      million USD.


                                                                              09:59:40
15 ¥ Debt to China′ 108 millionUSD′ and亡he U.S. portion


16 ! of thedebt is 7millionUSD.

17 l                 Two′七〇tal asse亡Plus cash′ 2 million to


18    l    2.5millionUSD.


19 l                 Three′ if we camot se亡亡Ie with respec=o


20 l refund of the ren亡∴and we go through亡he bankrup亡Cy                       10:00:44


21 rroCedure for our North Amer￨Can COmPany                      亡hen your


22 l COmPany         s ￨ntereS亡￨n the deb亡is 2        4 million USD


23 l工n parentheses′亡he bankruptcy ￨aws∴PrOVides


24 l 12 mon亡hs rent. Our North American company after


                                                                              10:01:3与    音
25 1 Paying亡he compensation to the empIoyees′                    We PrOゴect




                                                                              三二三二」
                                      Veritext Legal Solutions
                                           866 299‑5127
Case 2:19-bk-24804-VZ                     Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28          Desc
                                                Exhibit 2 Page 6 of 26


1 1l WeWOuldhave =o l.5 millionUSD left. Your
2 l company, for亡he most                        ‑‑   for the mos亡′       Can ge亡1




士誓書t七三f3嵩∴霊∵anS a
                                                                                          10;02:30
5 1              ,,F。ur, 。ur 。urren亡Pr。P。Sal is t。 Pay ren亡


6上t￨l Oc亡Ober′ and ￨n Parentheses′ ￨nClud￨ng the

7 1l PreVious months′ SO AuguSt′ September′ and Oc七〇ber.


8音               And the deposi亡POrtion would pay for November and


9 l De。ember, a亡Otal of l,170,000 compenSation to your
     音

                                                                                          10:03:13
lO l interest.

                                   一一PS′      We have found a law firm specializing



12 l in bankruptcy law to help us reorgan￨Ze Our

13 1l North American c。mPany‑s debt. We sincerely hope


14 1l曲both par正es can amicably set亡Ie and diss。1ve

                                                                                          10:03:与7
15十he lease.エW。uld plead your company tO Seriously

16十econsider and re‑eValuate our PrOPOSal.工                                     m very




18           ll      Q    So   Mr.      Ye′   d￨dyou亡yPe       Ou‥ha亡E‑mail         and


19 l Send it to Pe亡er Luo of Han‑s Laser OnAuguS亡24亡h′

                                                                                           10:04:38
20十017?
21           l    A      So    you‑re    asking      ifエSent      this     E‑mail   to
         音



22 l pete Luo; righ亡?

         音


23               l    Q      Yes・


24           音                 A Yes・

                                                                                           10:04:59
25           1           Q   And   so   in亡he   E‑mail′     yOu   aCknowledge    ○○


                                                                                          Pa9e   24



                                                     Veritext Legal Solutions
                                                          866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28           Desc
                                            Exhibit 2 Page 7 of 26


1 l well′                   firs亡。f all, Wha亡COmPany Were yOu Sending


2         i亡his         E‑mail     onbeha￨f   of?


3         l       MR.   BUHA:      Obコect.        Lega￨     conclusion.




三ll                     =三三三一亡kn。WOnbehalfof                                           10:05;19




十MR。 co:芸∴。l￨′ y。u're referr￨ng tO a lease
9                 here. What company waS invoIved in亡his lease you

                                                                                       10:05:31
lO        I   were      referring    to   in亡his    E‑mail?


11        l       MR.   B.HA:      Same    。bゴe。ti。n.


12        l       MR.       。AN工ELS:         J。in.
工
    ( ﹂




                              THE W工TNESS:        Le Techn01ogy signed the
⊥




                  lease.
    4
    一 つ




                                                                                        10:05:58
ュ




                  BY MR. G○○DELL:


16        l       Q   Okay.    And   were     you   sending亡his          E‑mail   on


17 1l behalf of Le TechnoIogyつ


18         l      MR・       BUHA:    Same     objection・


19            l    MR.      DANエELS:        Join・


                                                                                        10:06:15
2。            I       THE   W工TNESS:工b。Iieve工。ⅩPlained                       with


21し               respect     to   this   issue   earlier.工WaS        Wi亡h


22 1 Le H01dings′ and工WaS reSPOnSible for overseas


23 l sales and operations. Le Techn0logy was∴Part Of my


24                reSPOnSibili亡y. With respect to this E‑mail′               エ

                                                                                        10:07:09
25            音       WrOte this E‑mail on behalf of Le TechnoIogy.           工


                                                                                       Pa9e   25


                                                  Veritext Legal Solutions
                                                       866 299‑う127
Case 2:19-bk-24804-VZ            Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                       Exhibit 2 Page 8 of 26




葦○窪1。言霊書芸al1
4十4 m￨lli。n tO Han‑s Laser; COrreCtr?

                                                                               10:07:47


三吉∴d￨dn一七JuSt read ￨ntO the record
7    l    Whereyou       ‑￣    gObackto   it.   Youreference         ‑￣エ


8 1i thought what youゴus亡Said in the record ‑‑ We Can


9 l have the court rep。r亡er read i亡back if we need


                                                                               10;08:17
lO l      亡O ‑‑亡ha亡there was a debt of over?2million・ Are


ll you Saying that∴tha仁一s no亡                   COrreC亡?


12    l   A       エSta亡edvery         clearlyhere       that    if    we


13 l cannot set亡1e with respec‥o refund of the rent and


14 l if the Le T。。hn。l。gy N。rth Am。ri。a g。 thr。ugh the

                                                                               10:09:22
15l       bankruptcy protection procedure′             then the debt


16 1l ￨ntereSt WOuld be 2.4 million U.S. dollars accord￨ng


17 1      tO      亡he bankruptcy law.


18    l   Q       The   debt   interes亡Of       2.4   million亡O       Who?


19 1∴∴ A First′エdidn                   t say this is debt interest

                                                                               10:10:16
20 l ] said according to the bankrup亡Cy law′ Wha亡ever亡he


21 l bankrup亡Cy law says′ the debt wi11 be tha亡amOunt.


22    ¥       Q   Okay.   LE   TechnoIogy‑s       total    deb亡。r      their


23 l d。b‥。 Han,s Laser,


24 l A∴∴Which paragraph are we亡alking about?

                                                                               10:10:47    音
25 1               Q Well′     forget about      亡he paragraph. I'mコus亡




                                                                               三二二」
                                          Veritext Legal Solutions
                                                866 299‑5127
Case 2:19-bk-24804-VZ               Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28              Desc
                                          Exhibit 2 Page 9 of 26


1 l asking wha亡your understand was a亡                          亡he time you sent


2l           亡his E‑mail.      When you    一〇        SO yOu men亡ioned a


3 1 ?2.4             million debt you were       ゴus亡      teS亡ifying亡O.工          m


4 l saying is tha亡‑‑ WaS tha亡your aSSerti。n that was


                                                                                        10:11:02
5 L T。。hnol。gy‑s to亡al debt to all cred￨亡OrS Or is

 6 i亡ha‥heir debt to Han‑s Laser?


 7   l       A   First′      th￨S‑Sald         that   under     certain


 8 l 。ir。umStan。。S, if L。 Te。hn。1。gy Nor亡h American went


 9十rough the bankruptcy proceSS′ then亡he debt to

                                                                                        10:12:20
lO Han‑s Laser waS∴POSSibly 2.4 mi11ion USD′                              but thatls


ll    l      n。亡anaCtual            number.     We   have亡OgObythe


12 l bankruptcy law, and there's an assumption. And you

13し          camot assume that happened and thatls the actual

14l          number.       That's   assumed     number.工tIs         a   possible


                                                                                         10:12:44
15 1l number.


16   音                     MR. G○○DELL:        Le仁一s mark this as Exhibi亡          3.


17       i                (Exhibit   3   was   marked    for


18       l   iden正fica亡ion            by   the   court    reporter.)


19 l BY MR. GOODELL:

                                                                                         10:13:09




十                ∴二霊言霊:efore                                    Mr Yeつ
22音                   Q   Sure・


23       l       A   エhaveno亡Seen              itbefore.


24       ll      Q∴∴Areyouawaretha‥his                   is亡he          leasethat

                                                                                         10:13:52
25 1 Le TechnoIogy signed to occupy the property that‑s

                                                                                        Pa9e   27



                                               Veritext Legal Solutions
                                                     866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28       Desc
                                           Exhibit 2 Page 10 of 26


1 1              Firs亡       S亡reet, San Jose, Ca￨ifornia?


                              MR. BUHA:   You‑re talking about         3553?


                              MR. GOODELL:     3553, Counsel‑s∴COrreCt.


4し                     THE    WエTNESS:エ        ve   been七〇      tha亡Office


                                                                                   10:16:35




告窪三幸嵩工器yOu
亘̲da∴d￨言e:Ou W。rk there 。n a
lO           MR.       BUHA:        Vague    aS     tO   time.                     10:17:00


11 1∴∴ THE WエTNESS: 。an y。u SPe。ify with th。
     音


12 1             timeframe?


13l              BY MR. GOODELL:




三吉asl葦工塁Ⅴ葦葦三
                                                                                    10:17:14




17           l   business       andif   ￨was   inSanJose,エWOuldgo亡O

         音


18                that office.




                 for     亡hat office was in the summer and the fall of              10:17:45


計                   Q Okay.
                 2017?           So do you know wha亡            the monthly rent




三十二∴言nOW the spec￨f￨C amOunt                                           bu亡￨亡
24           l   Q∴∴Per          mon亡h?

                                                                                    10:18:22
25 1                     A      エ   think so, but our financial departmen亡


                                                                                   Pa9e   29



                                                Veritext Legal Solutions
                                                     866 299‑5127
Case 2:19-bk-24804-VZ                 Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28             Desc
                                           Exhibit 2 Page 11 of 26
                                                                                       ￣￣￣￣￣    「




1「           was responsible for that.


2    l       Q   Do   you      know   the   last   mon亡h亡ha亡


3 l Le Technology paid ren亡On ￣￣ for亡his proper亡y




自            ∴sd:二               霊宝。r軸ng.ha…e。hn。l。gy l。.18.59
6し           ever paid ren亡in Oc亡Ober              2017?




8    l       MR.      。。。。ELL:              W。一re      on4,工be￨ieve.         You


9 l guys∴。an Share亡his.


                                                                                         10:20:06
1。 l                      (Exhibit 4 was mark。d f。r


ll l iden亡ifi。ati。n by the 。。ur亡rePOr亡er.)

     l




13 i,            。 All r￨ght. Let m。 dire。t y。ur a..en.i。n,


             Mr. Ye       ‑‑    first of all, have you ever seen this


             document before?


16       l   A        エdon       亡recall.



17       i   Q    Well′工Wan=o               direct    your     atten正on       to


18 l亡he second亡O las亡Page Of this d。Cumen七・ The page


19       l   pas=ha亡.工S亡ha亡your                  Signature?


                                                                                          10:20:51
2。音                   A   Y。畠.



21し                         MR. BUHA:       エ   just want to in亡erjec亡       for a


22し          momen亡, Counsel.エ              think you handed me a different


23 l documen=han what you handed Mr. Ye


24       l       MR・      GOODELL:      Okay.      Well′      let    me    see.   My

                                                                                          10:21:00
2与l          ap0109ies.


                                                                                         Pa9e   30



                                                Veritext Legal Solutions
                                                     866 299‑5127
Case 2:19-bk-24804-VZ                  Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28              Desc
                                            Exhibit 2 Page 12 of 26

 ュ
                               MR. BUHA:      No worr￨eS.
 2




                               MR. GOODELL:       No.   This∴Should be         亡he same
                 n
                 O

                     e
 (
 .
 ⊃




4    音                         MR. BUHA:      エ    mean, if you look at the


                                                                                           10:21:09
与音【              second t0 last page′ itis not the same as what you


6l               handed Mr. Ye.

7        l   MR.         G○○DELL:      Oh′        工     think     ‑‑    Okay.    My


8十pol。g￨eS. A11 right. Give me one second. Okay


 9                                MR・ BUHA:    Exhibit    4?

                                                                                           10:21:40
lO       I       MR.      GOODELL:      Yes′            Exhibi亡4.


11       i       Q   So   is   tha亡your        Signature         on    the   second   t0


12           1as亡         Page′    Mr. Ye?




二三樟* I wan‥。 d￨re岬tent￨On
                                                                                           10:21:与2
15 l             亡O Special工nterrogatOry ‑‑ i亡                  s page lO′ Specia1


16 l工nt。rr。ga,。ry N。. 15.エt sayS "[f y。u 。。ntend that


17 l yOu tried to pay亡he September ren亡′ Please s亡ate


18 l any and all fac亡S in suppor亡Of your contention.


19       l       And      f。r亡he      record,         this     in亡erroga亡Ory          is

                                                                                            10:22:28
                 direc亡ed to Le Techn0logy,工nc.

劃
21           l   The      response亡hat             is   provided        below    says


22 l ・一With。ut Waiving the above‑referenced objections and


23十ntirely subJeC‥heret。′ Respond￨ng Party amends

24 l i亡S reSP。nSe aS follows: Responding Party does no亡

                                                                                            10:22:41
25 l 。。ntend tha亡it亡ried to pay the September ren亡・一一


                                                                                           Pa9e   31



                                                    Veritext Legal Solutions
                                                         866 299‑5127
Case 2:19-bk-24804-VZ            Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                   Desc
                                      Exhibit 2 Page 13 of 26
                                                                                      ￣￣    「




                         So does this refresh your reco11ection that


2 l Le TechnoIogy did not pay the September 2017                          rent?


3     l    THEエNTERPRETER:                      May工have曲question




十ad back,霊￣ニe‡e,reSPOnSe                                                                   10:22:47


                         MR. GOODELL:       エ    didn‑t read into the record


          亡he obゴections.          エ     Said the amended response to


8 1       special        工nterrogatOry 15.


9     1l       THEエNTERPRETER・               Amended        response     Go亡


10十亡・ Okay・                                                                                10:23:59



11    l    THE       W工TNESS:       So   you‑re       asking       if


12 1 Le TechnoIogy North America                  ○○ if Le Techn01ogy


13し       North America paid rent for September; righ亡?


14 l BYMR・ GOODELL:

                                                                                           10:24:56
15    l   Q    Yeah.工一m         ask￨ng      does∴亡his         refresh     your


16         recO11ection that Le TechnoIogy North America did


17         not Pay rent for Sep亡ember?


18    l   A     工S亡i11d。n一七r。。all.


19    l    Q    Okay.      Soyourealize亡he              secondto         las亡


                                                                                           10:2与:22
20し        page of this documen亡′               yOu Signed under oa亡h and


21し        it's the same oa亡h you took today?


22し                  A    工   unders亡and.


23    l    Q   Okay.     So   you‑re   not      一‑     SO   do    you   s亡and    by


24 1rur resp。nSe亡O Spec￨alエn亡err。ga亡Ory No 15 then?

                                                                                           10:26:18
25 1             A       エーm a little confused wi亡h this ques亡ion.


                                                                                       Page     32



                                             Veritext Legal Solutions
                                                   866 299‑う127
Case 2:19-bk-24804-VZ                    Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28        Desc
                                              Exhibit 2 Page 14 of 26


1 「÷ou ask￨ng ￨f we pa￨d the September ren亡Or dld

2              we       亡ry tO Pay the Sep亡ember rent?


二・ 、                     Q Well, did you        ‑‑ 1et‑s∴Start Wi亡h亡he first


4 1 queStion. Did you pay the September ren亡?


                                                                                       10:26:30
5し                 A工d。n‑trecall,andエーmno亡SurebecauseI


6 l was n。亡reSP。nSibl。 f。r making.paym。n亡S.


       l           。     。kay.          。。y。u̲̲didy。u‑‑arey。u


8 l 。。ntending y。u tried t。 Pay th。 S。P,。mb。r r。nt,
       音




9      l       A    エn       our   cOmmunica亡ion      wi亡h     the    landlord′   We


lO I proposed a settlement′ and in亡ha亡Se亡亡Iement


ll l proposal′ September ren亡WaS included.


12         l   Q        Right.      And亡hat     was   the    proposal        inwhich


13 l y。u Pr。P。S。d t。 Pay亡hree months rent and be excused


141            for the remaining terms of the lease;∴COrreC亡?


15音                      A   No


16         l    Q       Okay.      So   then   wha亡is    this    proposal      you


17 l speak of? What was亡he exact proposal?


18 l,               A    エalready read my s。亡,lemen亡Pr。P。Sal.


19 l Q Right. And that proposal included a few

                                                                                        10:28:17
20 l months rent′ and you threa亡ened七〇 f￨le ￣￣ yOur


21 l 。OmPany WOuld file bankruptcy′ and my clien亡WOuld




串。∴工芸d霊宝∴。霊亡he
24 l talking about another pr。POSal where you agreed to

                                                                                        10:28:30
25 l pay m。re than a 。。uPle mon亡hs rent? Because工一m n。t


                                                                                       Pa9e   33



                                                  Veritext Legal Solutions
                                                       866 299‑5127
Case 2:19-bk-24804-VZ            Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                                      Exhibit 2 Page 15 of 26
                                                                                  ￣￣   ￣￣￣   ￣￣￣￣￣「




     臆臆
                        MR. GOODELL:    Ever.


                        THE WエTNESS:     Faraday Future.




4 i Q Okay. Any Other companies?

                                                                                 11:04:与6
5    )       Å   Don't    think   so′   al亡h。ughwe         tried     to   find


6 l 。ther 。。mPanies.




十sn,七〇土工誓書言霊霊
9 i well?

                                                                                 11:05:35
                        MR. DAN￨ELS:    Founda亡ion.       Relevance.


                        MR. BUHA:     Join.


                        THE WエTNESS:     Not to my knowledge.


13 [         BY MR・ GOODELL:


                     Q No. Isn‑t it     亡rue that he founded LeEco?

副
15       l   MR・      DANエELS:      Foundation・         Relevance.
                                                                                 11:06:0与



16       l    MR.     BUHA‥       J。in.


17       i    THE    WエTNESS:       Which     company     again?


18            BY MR. GOODELL:


19音              Q     患e日c0.

     音

                                                                                  11:06:16
20        ¥      A    Howtospellit?




22       1l    MR.    DANエELS:        Same    ob]eCt￨On.


23        l    MR・       BUHA:      Join.


24       1l   THE     WエTNESS:     L‑e‑E‑C○○;        righ亡?


                                                                                  11:06:38
25             BY MR. GOODELL:


                                                                                 Pa9e        43



                                          Veritext Legal Solutions
                                                866 299‑5127
Case 2:19-bk-24804-VZ     Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                               Exhibit 2 Page 16 of 26


1


2


3


4                     エ,亡he unders￨gned′          a Cer亡ified Shor亡hand


5 l Repor亡er of           亡he S亡a亡e of California, do hereby

6l 。er亡ify:


7         l   Tha‥he    foregoing     pr。Ceedings            were亡aken

 8 l before me a亡亡he time and place herein se亡for亡h;




三吉葦葦葦輩葦葦a


三言三幸
     0
2
2
     ュ




              Da亡ed: 05/15/2018
(∠
     2
2
     3




                               圏園 田
     4一
2




                              MARエA ELL臼RS工CK

                              CSR N0. 10531


                                                                  Pa9e 148


                                  Veritext Legal Solutions
                                       866 299‑5127
Case 2:19-bk-24804-VZ            Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                      Exhibit 2 Page 17 of 26

⊥ 2 (﹂ 4 ﹁⊃




                             エ, QエNG YE, do hereby declare under penalty

              of perJury that        エhave read the foregoing




量言霊d=二n書芸yb誓ニO三言亡三言hed
8 [ here亡。; tha亡my teStimony as∴∴COntained herein′ aS

9 l correc亡ed, is               亡rue and correc亡・

10            l    EXECUTED亡his                   day        of

11音音              2018, a亡

                                          (Ci亡y)                        (S亡a亡e)
ュ
      2
ュ
      (﹂
ュ
⊥
      4
      与




                                  一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一一




                                  Q工NG Y宙




22

23

24

25



                                                                         Pa9e 147


                                         Veritext Legal Solutions
                                              866 299‑5127
Case 2:19-bk-24804-VZ               Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28               Desc
                                         Exhibit 2 Page 18 of 26




                                                                         鞋鴇酷の
December, 2016

                                                                          VIA EMAIL AND FEDEX
BSREP Rio Robles LLC
250 Vesey Street, 15111 Floor
New York, NY lO281‑1023
A壮nこMr. Thomas Diamond
Thomas,Diamond@brookfield.com

高枕copiesめ:


BSREP Rio Robles LLC
181 Bay Street, Suite 3OO
Toronto, ON MSJ 2T3
Attn: Mr. Thomas Diamond
Thomas.Diamond@brookfield.com

Berliner Cohen, LLP
Ten Almaden Boulevard, Eleventh FIoor
San Jose, CA 95113‑2233
Attn: Harry A. Lopez


RE:    3553 N. First Street, San Jose, CA
          Reql‑eSt for Tenant血PrOVement Auowance


per Ewhibit B ′・Work Letter′・ to the Lease dated December 1 7, 2015 between BSREP Rio Robles LLC
a Delawa.e limited liability company (,ILandlord        〕 and LE TECHNOLOGY′ INC.′ a California
 corporation 〔・ITenant,・〕, Landlord is to contribute an Allowance of $1′722′900 〔$20/rsf) for the

premises noted above・ Tenant is requesting a total reimbursement in the amount of $1′722      900.
 Attached, aS Exhibit A, are the fo廿owing:


       1. Cert龍ation letter confirming the T【 work has been substantially completed;
       2. The schedule ofvalues, bytrade, detailingthe completion ofthe TI work; and
       3. Invoices from all ofthe tenant   s agents

      4. The GC,s final unconditiona=ien waiver. confirming payment in fu11
       5, The蝕1y signed offpermitrecords・


 IfyoしI have any qしIeStions, Please contact me at (650) 853‑4191


 Very truly yours,
 Le TechnoIogy Inc.



      胸腔紗/
 Daniel McGi11
 Director, Real Estate


 A龍achments
 cc:     Dan Poritzky ‑ LeEco
           Lega】 File ‑ LeEco
      Case 2:19-bk-24804-VZ       Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28   Desc
                                       Exhibit 2 Page 19 of 26




F「om:                         Bob Ye(中音)
Sent:                         Thu「sday, August 24, 2017 3こ42 AM

丁o:                           Peter Luo

Su助ect:                       答夏:粗賃合的修改


Peter, #如,


如郷大所薄遇,対す退租和解的箪玉城伸也是妾在亜常地歌,吏燭光奈之挙,之前職伸治的解決方菜己築堤能総出巌
好的offe「了。射て・・速今更新的方案,我佃送迎実在禽不出来返些銭,最后我佃也只能過適破戸側手間方法来走了。
在連盟我恩輔葵公司再孟新考慮方案,我個定則閥以最和平的方式来解決・送也是対賀公司最好的保障。我佃撲
公団具体情況如下;

1.,幽喚鮎115MUSD.平生咽部分.負債108MUSD,対英国部分負債7MUSD
2,,削来演辛十現金こ         2M‑2.与M USD
3.如果我侶不能私選抱囲遡上和解,北美公司走破だ保押流穐,貸公司酬炭枚収益足之・4MUSD (破辛法規定的是1之
   小月虜租) ,北美公高雄推理光則二郎分的賠償)摘出剰余1‑1・5M USD,貴公詞最多只能令書i」 l%‑之%的資戸,也
   就愚昧孝之‑3万美元左右的賠償。
4.我誰覗刺筋案是支付値金到10月粉(8/9/1〇月) , Deposit部分支樽到11′12月侮弓掬117万美加梱、楼収
      益。

      昂,我佃己築城了‥・家÷帥倣瀬棚腐鵬拐北美倣傾奔重虹我I順心希塑双方純利羊蹄咽解約,思萌黄公
      司再臥東研相和考慮我佃的方案。

      感激不尽!


笈仲人: Peter Luo [maiito:Peter@hansiaser.com]

浸透村岡: 2017年8月22日18:24
収件人: Bob Ye(叶青)
主題:租集合矧i参政


叶忠


侮好!送是我仰患部給的修改意見。主要是在賠償上′我伽老板党得重新招租我仙単車申介費就需要額夕伎付2与0万美金
男外我個我了湾区最大的3家地声中介来替淘′基本同憂都定量新招租需要1年左右的日脚。所以他希望東湖膏億1年的
粗金来減少大旗的損失。具体的情況,清参兄附件。


有什名同題,我個保持遭一歩的海道。謝謝




  Kind Regards
  Peter Luo
  CFO for Hans us
     Case 2:19-bk-24804-VZ               Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28          Desc
                                              Exhibit 2 Page 20 of 26



 闘雄等工譲聯
 ∪.S. 0怖ce:
 2220 O‑ Toole Ave. San Jose, CA 95131
 Phone:十1 (408) 774‑9428 ext.1006
 「貧泣叫(669) 900‑45了0
 Email: Pete「@hansleser   COm
 Website: uS.hanslaser.net




声明
/棚件及鄭耀プ羅静穏,俣優鹸故件大使撞。善政隼講演′騎鍋圃嚢合駒偉効会冴牛大井蒋此棚借欄緬子細系統鰯絵・寧離件笈偉人及大熊並巴蒸散了
薫達識繍麟織,粒棚什及翻緯轟勧姉磯存続綾、潔溺戴霜譲合痛巌姦雄う不離枇蘭学数騨弼績尖鵜退寮儀は S面e∩寄e研o「 (鴫「eC【P騨〇時時OU
have 「eceiveO狛iS e・臨。暗予「O「函ase潮岬e幽魂用0間的慮S釦寄e時 eP画9 tO鵬e・ma腫nd dele部、e合・m都‖ro叫Ou「 〇〇m坤e「 ∧暗oug掴e sende「
a南卜函Sia紺幽黛融篤農e噺Y 「e怠SO融Ie p「ec秋雨0∩鵬e‑「融鏡面統治C恒ne鳴け‑a中郡黛$Ome er「O「S O子O「鴫SlO鴫and醗y ○○γ胸博聞S幕S鵬ca…Ot
acGeP(触輔車o「 a時の細急gさくha時OU Su燕涌I aS a 「eS埴C自重a(
Case 2:19-bk-24804-VZ                      Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                               Desc
                                                Exhibit 2 Page 21 of 26




 RECOI]DATION REaUESTED BY:
      lndu紺聞end Oommo能l細さank of ChIm (uSÅ) N副on寄I
      As重職庇調on
      No軸1orn Ca間o肌ia RenIoIl劃O鮒ce
      345 CaI請ornIa §I噌S櫨Ito 1700
      San帥皿c鳩∞, cÅ 94104


 WHEN R岳co寓DたD蘭AIL To:
      事両u如血圧nd ComIl聞51調軸B寄nk oI C輔寄合(USA) N競ional
      Asse個繍Ion


      採譜盤縄罷轟欝
      きぬn F贈れc書3c申cA 941o4


 SEND TAX NOT!CES TO:
      Han $ San Jo寄o llo印調ftyししC
      2220 o富もoIe AY鼠1りe
      SされJo鋼ゝ cA 95131




 NOTlcE: TH書S SUBOなりl‖Å丁loN, NoN馴STUR田A‖CE AND AT「OR軸MENT AG鼠EE肋ENT R王SUIJS IN YOuR
 SECuRITY INTE鼠E§T IN丁HE COLLATE即ししβ巨cOM葵NG SUBJEcT TO AND OFしOWたR PRIO胃寒でY THAN丁HE
 し惟N OF SO馴E OTH要員OR LATER §ECuRiTY INSTRUMENT.

 SuBORDINA¶ON, ‖ON‑D霊STu照βANC曇AND ATTO欝N蘭ENT AG胃EE問ENT AND ES丁OPPEし
                             CE騨Tl円CATE
 丁HIS SuBO慮DINÅ¶ON, NON‑DiSTu鼠BANcE AND ATlroRNMENT AGREEMEN丁                                           d軸ed June           29, 2017
 (I   Agreementり, is m種de and exeouted among Han‑s San Jo襲HospltolIty L」C, Whoきe address I$ 2220 O‑T○○Ie
 Åvenue, S劃Jose, CA          95131 rLandl〇両り;蝿鴫chnology, ln○○;削d LE Ho調ings (さeulng) C○○タLtd., Who∞
 種ddI'ess隠3553 North FirsI S廿e鏡, San Jo$e, CA g5134 (一〇tnantり; and帥ustrlal and Commercl露l B紬l( of
 C鮒na (u§Å) N億lonal Å重socI劃on, No相場m Cal附ornia negIonal O部∞, 345 CaIlforn!a §treet, Suite 1700, Sさn
 Fほれcl鈍o, CA g41O4 (青Len遭e「ロ).



粕     The fo))owing向山a「m劃on ls the §ummary Of the basie tems∴and condhions ol伽e Subord胴atod L
 Predcoesso「」n‑ir鳩陶s両nすTen紬t en筒嶋d inlo a writterl lease∴ぬted De∞mber ̲, 2015 Qhe                Origineiしea幹    ?, and together with ali
 modiIic蘭ons, eXIensめns, re申acemen晦. renew合Is, aSS噌nmerltB and amendmBntS ther∞( Sh創b8 COII蟻拙VeIy relened to as the         しease一,.


 郎iAしPRoP聞TY DEsc則pTION. The Lcase ∞VきrS a POhion of the folIo面ng desc「めed real property (Iha帽e種I Propel巾yりIocatod in Sama

 qara County, State oI Cal的mla:

      See Exhibit l‑A", Which i8 a物aEhed to tIlis Agreement and made a p調of thls Ag記ement as if fulIy sot lorth he能ln.


 The Beal Property or itB aC曲調9s 18 ∞mmonIy known as 3553 Norlh FirsI SIreet, San Jose, CA 951亀4. ¶re Assessors Parcol Numbe「

 for the ReaI Property ls O97‑55‑O12.

 SUP即IOl:"NDEBTEDN唖惨.しender has extended or has agreed to exte∩d the (diowlng desc的ed financial a∞Om1章roda的ns to Land!ord,

 Seoured by the BeaI Properly (the   Superioi indebtedness里


      An l11de膜ednoes a8 ovIdenced by a promissory ncto dated J叩e 29, 2O17, In請語〇両巾al p山dpel am調Ilt of $21,600,000.OO, lo II○
      ○xe則Ied by BorlOWer anさpayめle to Len寄er or鵬Order伽o鴫ln調書em兜to的的e咽cteP), and帥y a調a= am帥dm胸nls,
      mod棚catlons, aXtEn額on寄Or鴫lle肌is ol軸e Nole (Wれ競れo' aVldenced by備e "cte ol. O珊amnee                   tooct11○○刷調教he prmenl of
      i巾e調旧t On糾ch lndebte ne鮎md肌e p種yment ol創I o鵬OJ 8um8 (Wlth珊職場st的111en軸ProVlぬd)耽きoldi喝くo Ihe toms O書the No書e

      ta同any and州am射出men館, mOdlIl∞(lons,勘膿m81on8, a川eneW種ls ther○○O.

 し剛D聞       S LIEN. ThB SIJP軸o「 lndebledne88 16 O「 WilI be seoured by the日eal Prope叩y 8nd ov旭enced by a morlgage, deed of仙St. O「 Other

 "帥肌slrLlmenl. da(ed June 28, 2017,廿om Land剛掴o Lenc!e「 (the             Lender   8 uenり. As a ∞nd舶n to lhe g旧nting o白he r印ueSted
 financ樹a    3commOda的ns. 」ende「 has requl「ed物部the Lender's Ljen be and remain §りPe面o「 tO the Subor郎nated Lease and aII of Tenant‑s

 内h総ih置he Real P調pe砂子しease剛ghtsり.

 膝QuES雁D FINÅNciAL AC∞軸朋ODÅTIONS. Landlord al鴫T8mnt e8ch want LenderくO Prowlde linaIlcia! a∞O剛1rod的ons to Landめ巾In
 書he form o=he Superlo=ndebtedness. LandlorcI and Tenant eacI] JeP「eBent and ack「towledge to Len船「 thatしandlord and Tenam wilI




                                                                                                                                      EXHIBiT
    Case 2:19-bk-24804-VZ                     Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                         Desc
                                                   Exhibit 2 Page 22 of 26



              SUBO最DINAT!ON, NON‑DISTURBANC且ÅND ÅT丁ORN聞ENT AGR輔M菖NT
Loan Noこ60車4900001 14437                                     (Continued)                                                      p鼠ge 2



benefit as a result o( these thancねl a∞ommod翻ons from Lender toしandIord, and Landio「d and Tenant acknowledge reeejpt of valuable

OOnS調e「創on tor en[e「ing !nto珊s Agreement.


iN EXCHANGE FOR∴GOOD AND VALUA甘l.E CONS看DE議TION, THE SUF円cI削CY AND REC王IP了                                        OF W削CH A髄      H開球Y
AcKNOWし帥G軸,し剛D軸, LANDLORD, AND T酬ANl                   H鋼球Y AGR駐AS FOししow§:

ESTOPP軋cE帥FIcATE. Ten訓t hereby cerl珊es to and agrees with Lender that as o=he date of個§ Agreement, Lende「 is reIylng on副

of the foIIowing ce軸筒catlons and agreeme∩ts of Tenant as ∞nSlde略的n for LendB「飲ecutlng踊s Agreement:


    (A) Theしease ls in fuil force and effect紬d ls lhe vdid and b朋ing ob"gatton of Tenant, enfor∞able in ac∞「dance with its tems.


    〈B〉 AII roqui「ements for the commencement and validfty o書theしease haVe been satisfied.


    〈C) Nemer Tenant no「 LandIord is in defauit unde「 the Lea§e and no event南s occurred and no conc欄on exIsts, Which with the

    giving of not]ce, the pa§Sage Of time, Or both, WOuld cons伽血e a default by   renant o「 Landlol   d under the Lease.


    (D) Tnere訓e no defenses. counterclaims o「 setofts against 「ents 。r charges due or which lTIay bBcOme dlle llnder伽e Le踏eされd no
    cIa面by Tenant of any natu「e exists against Landiord under the l朗se. A= o耶gatlons ofし紬dIord have b鍵「=uIIy pe「formed.


    (E) None o=he rent, Which Tenant is 「equi「ed.to pay under theしecee直as been p「epaid, 0「 Wil=n the tutu「e be pr印劃cI, mOre than
    °白e mOnth活advance.


    (F〉    The Lease shalI not after the dato ol帥s Agreement be mod榊ed. temlnated. or ame∩ded, Without the画or w「itten consent of
    Lender for any temination and each sIICh amendm8nt Or mOdiflcat!on・ Any attempted modificat[on, terminat】on, Or amendment

    W肌Out the prio「 Written conse∩t ofしender shalI be void.


    (G〉 Tenan川as not asslgned, mOrtgagE)d, Sublet, enclImbered or othe面se章「8nSfer「ed eny o「 aII ofits interest unde「 the Lease and,
    during the tem of肌e Loan, ag子らeS tO nOt asSign, mOrtgage, Sub】et, enoumber, Or Otherwise t「紬Sfer any o「風jl o=ts interest unde「 the

    しease wlthou=he prior written consent o仕ender.


SUBORDINATiON. Notwithstanding anything in the Lease to the contrary, the part]es ack11OWledge and agree that the Lease and Lease
Rights are and shalI be sub]ect and subordlnate in right. interest and lien. and fo「 8‖ purposesi tO LencIer‑s LIen, and to a= renewals,

mod帽Cations, COnSOlidations, rePlacements, and extensions thereof, and to any subsequ色nt lie∩ of theしende「 wlth which 」ende「‑sしien

may be spread or consolidated, tO lhe fuIl extent of the pnnctpal sum and副othe「鼠moun(s secll「ed thereby and interest the「eon. Ten劃t
WiII not cause the Le鎚e to be subord【nated to any interests othe「 than tho8e heid by or made for the bene軒t of Lender,紬d lts successors

and ass!gns, Wi[hout the prio「 wr請ten consent ofしerlde「・


NON・ロl§丁uRBANCE. So Iong憾the Lease ls in lu旧orce劃d effect and Tenant is no=n defauIt …der the Le謡e beyond any app=cabIe
Cu「e Pe「)od, Lender shall not name or joln Tenant as a defenぬr¥t in any exercise of Lender    s rights and remedies arising upon a def乱川of

the Loan unde「 the Note and佃r under Lende「一s uen unIess applicabIe law 「equl「es Tenant to be made a pa巾I thereto as a condition to

PrO∞edlng against LandIord or pu「sulng such lights and remedies. ln the latter case, Lender may join Ten帥t aS a defendant in such action
Only tor such puJPOSe and not to temlnate the Lease or ot11erV¥応e adverse)y affect Ten訓t     s噂hts unde「 the Lease o「 1111s Agreement in

SuC11 aCtion. 1f the Lea6e has not been teminated, then, When Lende「 succeeds to the interest of Landio「d, theしender sh訓not lem(n創e

O「 disturb Tenant    s possession of Tenants p「emises llnder the Lease, eXCePt in∴aC∞rdance wIth the toms o書the Lease an              柵s

A9ree爪en書.


ÅTrORNM削T. 1f Lender shalI su∞eed to the lnterest o=he Landlord under the Lease,紬d theしease shail not have exphed or been

teminated ln acく鵜rdance w議h the tems of the Lease or佃s Agreement, Tenant sh訓,廿Om and atter such even(, attOm tOしender,副

rights帥d obligations under仙e Lea§e tO COn鮎ue as though the inte「est of LandIord had not temlnated. Such attommem shall b合

effective and seIf‑OPerative without the executton of eny further instrument on the part of the partles he「eto. Tenant ag胎es, howeve「, to

executo and deIive「 at any time ancl from time to time. upon the request of Lender‑ any lnstrumerlt Or Ce「tificate wnlch言n the GOle

judgment of Lende「, may be ne∞SSary Or aPPrOPriate in any suc旧orecIosure proceeding o「 otherwlse to evidenoe sIIch a議omment.

NO LiAB肥ITY FOR L削り輸・ Lende「 in the event of a録omment shall ave the same 「emedIes in the event of any defau脆by Tenant (beyond

any period gi¥栓n Tenan=o cu「e such cIefault) in the payment of annuaI base rent or additlona=ent or in the performance o( any of the

terms, cOVenantS, and conditions of theしe且se on Tenant      s part to be perfomed that are aYa岨ble toしandIord und鋤theしJeaSe∴「enant

ShaI川ave the same remedles againstしender fo「 the breach of an agreement ∞ntained ln the Le謡e that Tenant面ght have had against

Landlord lf Lende「 had not succeeded to the interest ofしandlord; PrOVided, howeve「, that Lende「 sha= not be:


     (A)しiable for any act o「 OmlssIon of o「 any c看aims again醜any prio「青andIo「d言nciudingしandlord: 0「
    Case 2:19-bk-24804-VZ                    Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                          Desc
                                                  Exhibit 2 Page 23 of 26



             SUBORDINÅ丁ION, NON                  DISTU胃BANcE AND Å丁丁ORN朋臣NT ÅGR龍蘭酬了
Loan No: 6014900001 1 44雪7                                     (Continued)                                                     Page 3



    (B〉 Subject to any O鵬ets o「 de軸ses which Tenant might have agalnst any p涌o自andlord, irlcludin9しandl。rd; Or


    (C) Bound by eny rent or additlona=ent Which Tさnant mig競have paid for mo「e than the our博巾month to any函O「 landlord,
    活cIudlng 」a同IoI叫o「


    (D) BoLlnd by any amgrldment o「 mod悔劃o= Ot theしease, O「 Walver of any o刷s toms, made w肌out its ∞nSe巾O「

    (E〉しiable for any sIJlm that any prio=andlord言nciuding Landlord, OWed to TemntJncludIng without Iimi[aめn any §eCu印y depesit,
    unless the amount owed was actuaily delivered to Lender; Or


    (F) Bound by arly Surrender, Canceliati。n. Or temi=ation of鵬L朗se言n whole o両Part, agreed upon between LendIord and Tenant:




    (G〉 Ljable for any construction obligalion of any prior I訓diord言ncludlng La皿0rd; Or


    くH〉 Liable for any breach of rep購sentatidn or warranty of any pfror Ia賀dlord言ncIudirlgしandIord.


N冨W LEASE言f Lender §hall 8u∞eed to the inte「est ot the Landio「d unde「 the Le締e, uPOn lhe written request of Lender to Tenant, Ten訓t

shalI execllte a∩d delive「 to Lende「 a Iease of the ReaI Property upon the same tems dnd conditions as theしease between Landlord and

Te旧nt, Whjch leasa §旧l cover紬y unexPi「ed te「m of the Lease existing prior to such t「ansfe「・


ACKNOWL即GM削丁AND AGR臨朋ENT βYしANDl.ORD. Landlord,鵜iand!ord unde「 theし飼se, acknowledges and agrees fo唖Self and its
hejrs, Su∞eSSO「S and as容ig鴨to each of the followin9:


    (A) Ths Agreement does no=n any way 「eIease LandIord from its o酬ga的ns to ∞mPly w肌the terms( ProVi§ions, COn⊂酬OnS,
    covenants'.agreementS and clauses oi the Note    Lender‑s Lien or any other documents executed in connection w緬the 」oaǹ


    (B〉 lnくhe event o† a deねuit unde「 the Note, O「 any Of the othe「 d°CumentS eXeCuted ln coいれectlon w鮒the Loan‑ Landl°rd heroby
    ∞nSentS tO Te旧nt's attomment to Lende「 and, uPon SuCh event, Tenant sh訓Pay all rent and a川other sllmS due unde「 theしease to

    しender as provlded in the Le徳e.


馴Sc軋IANEOUS PROVl§IONS, Tne following mls∞llaneous provIsIons are a part of this Agreement:


    Am8ndm8nt8. Tnls Ag「eement constitute6 the entire undeJstandlng and agreement o( the partles as to the matters §et fort旧n thIs

    Ag喝ement. No alteration of o「 amendment to掘s Agreement shall be effectlve unIess given in肌柵g and signed by the party o「

    Parties sought to be charged or tound by the alt○○atIon o「 amendment'

    A重暮omey§. Fee$; ExperlS的. if LJ3nCIe「 ins耽utes any sult o「 actiorl tO enfo「ce any of the terms of t輔s Ag「eement,しende「 Shatl be

    en削ed to recover such sum as th8 COurt may adjudge 「easonable鎚attomeys当ees at t鴨ai and upon any appeaI・ Wne紬er or not any

    coll競actior=s involved,紬d to the extent not proh圃ted by law, alしreasonable expenses Lender incu「S that in Le∩der        s opin10n are

    nec○ss負ry at eny time f°r the protection of its interes〔 Or the enforcement o=ts rights shall be∞me a Part Of the lndebtedness payabie

    on dem紬d and shall bear inte「est at the Note 「ate irom the date o白he expend恥J         e unti両epaid. Expense8 coVered by thie p封agraph
    include, W柵Out IImitatton富however suPject to any limits under坤pllcable law, 」ende「1s attome】停fees ancI Lender       s legal expenses,

    whe肌er o「 not the「e is a lawsuit言ncluding attomeys当ees and expenses f。「 bank調Ptey PrO∞edings (including efforts to modfty or

    Vacate any autOm貧tic stay or injunc的n), aPPeals, and any帥tt坤cted postiudgme競∞llection servlces, the cost of sea鵬hing

    「e∞rds, Obtaining徹Ie repor[s 〈includIng foreclosu「e 「eports), SurVey°rS' repo「is, and appraisa=ees and tItIe Insurance, tO the extent

     pemitted by applicable Iaw. 」andIord aiso wl= pay any cout ∞StS言n acldition t° a" otner sums p「Ovided by law,

    Au帥orfty. Any person who slgn9 this Ag「eE!ment On behalf of LandIord and Tenant rep「esents ancI war「ants that he or she has

     autho「ity to欧ecule this Agreement.


     Cap的n Hea副咽s. Caption h弛dings in軸s Agreement al      e for convenience purposes on!y and are not to be us8d to interp「et o「 define

    the provislons of this Agreement.

     Counterparte, T鴫Ag「eement may晦executed ln mumple c°unterPartS, eaCh of which, When so executed, Sha= be deemed an

     OrIgln尋l, but訓SuCh counterparts, taken togethe「, Shall constitute one a∩d tlle Same A9reement.


     Gover証叩しaw. Thl8 Agreement wilI be g°Vemed by帥e櫓=aⅥI apP]lcable to Lender and, tO the extent not preempted by fede「aI Iawタ

     the Iaws of the State of Ca冊omIa wIthou=egard to lt8 Con(1固s o書law prov181ons         ThI$ Ag「eement has b台en accepted byしende自n

     請e State of Ca冊Ornia.


     NotIces. Any notice reqll汀如to be glven under踊s Agreemenl sh削りe given in w幽ng, anCl, Shai同e effective when actua‖y
Case 2:19-bk-24804-VZ                  Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                          Desc
                                            Exhibit 2 Page 24 of 26




              SUBO鼠D看NATION, NON.DI∈汀URBANCE AND Å丁rO粛N納ENT AGR離舶削T
Lcan No! 601 4900001 1 4437                               (Contlnued)                                                 Page 4



  de汚¥伯red, When actu副y received by teIelac§綱e (unle請O鵬rwlse re叩計ed by low), When depo§fted with …a             O的lly re∞gn如d
  ove鴫ht ∞面er, O川ma醐' when depositecl掴he U鵬d S(a‑es ma峠S fir師less' Ce欄間o「 reglstered m謝postage prepaid・
  dircoled to the a脚esses shown n8a=he beginnlng of軸s Ag陶em削一・ Any party may Change it8 add「ees tor r櫛融oe8仰de「郡8

   Ag牌ment by giving Jomal w皿en no鯛ce to the othe「 pさrtles, §peclfying that the p叩OSe o掴hさnOtice is t° change the p可tys

   add「ess,

   No W種lver I]y Londer・ Lencle「 shallれOt be d鈍med to have waived any噂m§ under thls Agreemem un(ess stICh w鼠fu喝自S ghewh

   wr柵g anCI slgn8d byしende「・ No de‑ay or omlsston on the part of Le面er in ex軸的(ng帥y噂ht 8ha= ope'弛aS a Waiver o( Such
   right or any olher rfghしA waiver by Lender of a provisbn of蘭i8 Ag「eement shall no岬ejudleo o' ∞nStitute a walver o=釧der      s

   噂rlt Otherw廃to demand strict ∞巾ialroe With that proviston o「 a∩y other provisk)n of thls Agr記m帥t・ No prior waiver by LeIlder.
   nor rmy ∞urSe of deallng amang Lender・しandlord・ and Ten8nt 8剛COnSt伽e a waiver of帥y of Lerlde「S rights or of aJly of

   L帥dIord's a巾的r Ten劃t's abliga的ns as to 8ny future tγanSac栂ns. V¥爪enever the ∞nSeれt O仕ende白S 「equi間白面e(皿S

   Agreement, 1ne gra'調ng of such ∞nSent by Lende「 i掴ny lnStonCe Sha帖Ot COnStime oom∩uing c○聯巾tO 8ubsequ帥=ns組nces
   whore such cons8rw南required a∩d in創cases §uCh con§鋤くmay be gran融or w軸helcl il画e sole鵬cretion of Lendel.

   Sove加llrty. 1f 8 ∞urt of ∞mPeto申uriedic的n finds紬y pIOViBIon of伽S Agreemさm to be =legai, inva岬Or unentorce8ble鵜tO any
   cIrcllmSt劃∞. tha=indirIg 6haIl not make the offond血g proviston鵬ga=nve鵬, Or un8nforce劇e es to 8ny Othel C煽um容te舶e・ lf

   te蹄ible, the o竹en側ng provtslon shall be conside記d mod胴ed so lhat it b800meS legal' ValI and enloroeめIe・旧ne of個ndlng

   pJoVtsIon cmnot be co modifed膏ShaIl be ∞nSi軸ed d8Ieted from this Ag「8emeIlt. ∪面B§S cth肌l庵e胎qlli「e航y Iaw' the鵬g別肌
   inva皿y, Or unenfo唯eabilfty of any provislon of洲s Ag'健men1 8旧I not af屯c掴he tega踊y. va】idfty o「 enfo'ceabilfty of any o書hBr

   Provision o白的is Ag「eeme請.

   Succ駒避Org. This Ag記ement §h副extend to an。 bind the resp劇鴫楓rs' perSOれal represenl細さs・ §鵬ceSSO'.S a問assigns of the

   Pa調es t0洲s A9reeme巾・

NO丁IcE: T州S AGR駐M削丁CONTAINS A PROV寒§lON WH!CH ALしOWS T椛P輸SON OBLIGAT印ON YOUR
R囲IL P慮OPE剛Y §EcURITY TO OBTA書N A LOAN, A PO珊ON OF WHlcH舶ÅY βE EXP削D帥FOR O剛開
PuRPOSES THAN雌P照OVEMENT OF THE LAND.

EACH PARTY TO T櫨IS AGR駈M酬T AcI{NoWL量DGES HAV間G髄AD AL」 T帖PROVISiONS OF T柵!S
AG聴聞削T, AND田山C11 PA寓TY AGR離S TO町§ T聞鵬〃 T剛S AG離間削T IS DAT帥JUNE 29                                                  2017・
しAN耽日D!



HA"一S §AN JOSE HOSP町ALnrYししC



                                                n J〇〇〇嶋o8pt卸町ししc

鵬削り巳慮:



lNDUST削AしAND Co棚轟閥clAし日ÅNK OF C軸NA (uSA) NATIO鵬AL ASSOCIATION
        Case 2:19-bk-24804-VZ                                                          Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                                         Desc
                                                                                            Exhibit 2 Page 25 of 26




                          SUBORD!NA丁ION事NON"ロiS丁URBANCE AND A丁丁ORN聞ENT AGR醍醐酬T
Loan Noこ601 490000「 1 4437                                                                                                (Continued)                                                    Page 5




しE HO」馴NGS (髄IJING) CO., LTD・



       A山的醐SI脚e細(or




                                                                            CERTl円CATE OF ACKNOWしEDG蘭ENT



Anoぬrypubllcorothe「o鮒∞rCOmPle鮎gthlso帥桐cateve嗣esonlytheidentityoftheindMdua(Whosignedthedocumen=o whtoh仙Scertiflcateisattached,aIldnotthetruthfulne§S,acCu「aCyO「YaIidityofth創docIJmeれt.




s職丁重。戸し小者肋乱                                                                                                                    )




          霊鳥欝譲鷲譜鴇等豊灘纏諜鶏諾
謙認㌍置課葦譜悪幣葦輩盤試謹詳解讐言開器畿鶉
I certfty under P剛ALTY OF PERJURY llnde「 the Iaws of the §tate of Ca捕to「nぬthat the foregoing paragraph i§ trlle and correct.
Case 2:19-bk-24804-VZ               Doc 667-2 Filed 04/23/20 Entered 04/23/20 20:47:28                                      Desc
                                         Exhibit 2 Page 26 of 26


        撞乳鑑鋪
        新のOvemig庇DeIiveγ



        Novemb合「 30, 2017



         Nelson W、 G○○d訓,亡sq.

         The Goode=しaw Firm

         5 Third Street, Suite llOO

         San Fr∂nCisco, CaIifo「nia 94103


                 Reこ    35与3 No直h臼「s章5t「ee亡, 5尋n 」ose, Ca障o「高a 9与134 (the             p「e面se5     )



        Dea「 Mr. Goode出


        This letter lS tO advise that, aS Of todaγ, Le TechnoIogy, ln⊂. (   ′Le TechnoIo8Y    ) has vacated and is no

        IonBer in possession ofthe Premises. Piease also noteしe Holdings (Be串ng) Co.,しtd. (     ′Le Holdings    〉,

        Which was aIso ident前ed ∂S a tenant On the subject lease言S nOt and was never in possession ofthe

        Premises. On behalf of bothしe Technoiogy and Le Hoidings, this serves to advISe Oftheirsur「ender of

        the subjec=ease and ofthe Pre証ses, and de=ve「Y Of possession ofthe Premises to YOUr C仕ent, Han                  s

        San 」c)Se Hospit∂=tγ,ししC, Pu「Suant tO Civil Code section 1952.3.



        1 am encIosing he「e the keYS that Le TechnoIogY had previousIY uSeCl to access the Premises,しe

        TechnoIogy has deactivated its c∂rd key access. Acco「dingly,しeTechnoiogy no Iorlger has anY meanS tO

        ∂CCeSS the P「emises, nOr doesしe TechnoIogy need to access the P「emises for anY 「eaSOn, Consistent

        しhe「ewith,しe TechnoiogY did not and h∂S n。¥ 「etained anY keYS tO the P「emises (O「 anY Other items to

        access the Premises).


        Acco「ding母given that possession oftIle Pre面ses is rlO Ionger in lSSue, We truSt yOU W紺dismiss the

        Pending Unl∂WfuI Detaine「 Complaint, HAN        5 5AN JO5E HO5P/T批/TY [LC v. [e HoIdings (BeUing) Co.,
        L「D; Le TecI)nOIogy, Inc      Ond OOE5 =o ]0, Santa Clara Co踊ty Supe「io「 Court Case No. 17CV317221・


        Nothing herein‖s a waive「 ofTenant      s ri8hts, remedies or defenses, a" of whieh are herebv reserved.
